Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of December 22, 2017, is
entered into by and among the undersigned stockholders (each, a “Principal
Stockholder” and collectively, the “Principal Stockholders”) of Lifetime Brands,
Inc., a Delaware corporation (“Buyer”) and Taylor Parent, LLC, a Delaware
limited liability company (“Seller”). The Principal Stockholders and Seller are
sometimes referred to individually as a “Party” and collectively as the
“Parties.”

RECITALS

A.    Concurrently with the execution and delivery of this Agreement, Buyer,
Seller, Taylor Holdco, LLC, a Delaware limited liability company (the
“Company”), TPP Acquisition I Corp., a Delaware corporation and wholly-owned
Buyer Subsidiary (“Merger Sub”), TPP Acquisition II LLC, a Delaware limited
liability company and wholly-owned Buyer Subsidiary (“Buyer Survivor LLC”),
solely for purposes of Sections 7.16, 8.02 and Article XV therein, CP Taylor GP,
LLC, a Delaware limited liability company, and certain other parties thereto,
are entering into an Agreement and Plan of Merger, dated as of the date hereof
(as the same may be modified or otherwise modified in accordance with its terms
after the date hereof, the “Merger Agreement”), providing, among other things,
for (a) the merger of Merger Sub with and into the Company with the Company as
the surviving entity (the “First Merger”), and (b) immediately following the
First Merger, the merger of the Company with and into Buyer Survivor LLC with
Buyer Survivor LLC as the surviving entity (the “Second Merger” and together
with the First Merger, the “Mergers”), upon the terms and subject to the
conditions set forth in the Merger Agreement.

B.    As of the date hereof, each Principal Stockholder’s Existing Shares (as
defined herein) are beneficially owned and owned of record by such Principal
Stockholder as reflected in Schedule I attached hereto.

C.    It is a condition to the consummation of the Mergers and the other
transactions contemplated under the Merger Agreement, that Buyer obtain approval
of its shareholders for the issuance of shares of common stock, par value $0.01
per share, of Buyer (the “Buyer Common Stock”) to be issued as Equity
Consideration in connection with the Mergers (such issuance, the “Share
Issuance”).

D.    As an inducement to the willingness of the Company and Seller to enter
into the Merger Agreement and the transactions contemplated thereby, the
Principal Stockholders have agreed to enter into this Agreement.

E.    Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

1.    Voting.

(a)    Voting. At any meeting of the stockholders of Buyer (the “Stockholders”),
however called, or in connection with any written consent of the Stockholders,



--------------------------------------------------------------------------------

each Principal Stockholder shall (i) vote or cause its respective Covered Shares
to be voted or (as appropriate) execute written consents in respect thereof in
accordance with such procedures applicable thereto so as to ensure that such
Covered Shares are duly counted for purposes of determining whether a quorum is
present, (ii) vote or cause its respective Covered Shares to be voted or (as
appropriate) execute written consents in respect thereof in accordance with such
procedures applicable thereto (A) in favor of the Share Issuance, (B) in favor
of any proposal to adjourn or postpone such meeting of the Stockholders to a
later date if there are not sufficient votes to approve the Share Issuance and
(C) against: (1) any action or proposal in favor of an Acquisition Proposal
(without regard to the terms of such Acquisition Proposal), (2) any action,
proposal, transaction or agreement that would (i) reasonably be expected to
result in a material breach of or failure to perform any representation,
warranty, covenant or agreement of Buyer under the Merger Agreement or
(ii) prevent or materially delay, or would reasonably be expected to prevent or
materially delay, the consummation of the Mergers and the Share Issuance and the
transactions contemplated by the Merger Agreement, including the Mergers or
(3) except as expressly contemplated by the Merger Agreement, any change in any
manner to the voting rights of any Stockholders (clauses (A) through (C), the
“Required Votes”).

(b)    Nothing in this Agreement, including Section 1(a), shall limit or
restrict any Principal Stockholder, or any affiliate or designee of such
Principal Stockholder who, serves as a member of the Buyer Board or an officer
of Buyer, in acting in his or her capacity as a director or officer of Buyer and
exercising his or her fiduciary duties and responsibilities, it being understood
that this Agreement shall apply to each Principal Stockholder solely in its
capacity as a stockholder of Buyer and shall not apply to its, or any of its
affiliate or designee’s actions, judgments or decisions as a director or officer
of Buyer.

2.    No Transfers or Solicitation.

(a)    Restrictions on Transfers. Absent the prior written consent of Seller,
each Principal Stockholder hereby agrees that, from the date hereof until the
earlier of (i) the termination of the Merger Agreement pursuant to and in
compliance with the terms therein (the “Expiration Date”) and (ii) the date on
which the approval by the Stockholders of the Required Approval Matters is
obtained, it shall not, directly or indirectly, (A) sell, transfer, assign,
tender in any tender or exchange offer, pledge, encumber, hypothecate or
similarly dispose of (by merger, by testamentary disposition, by operation of
law or otherwise) (a “Transfer”), or enter into any contract, option or other
arrangement or understanding providing for the Transfer of such Principal
Stockholder’s Covered Shares other than (1) any Transfer to a Permitted
Transferee of such Principal Stockholder, but only if, in each case, prior to
the effectiveness of such Transfer, such Permitted Transferee agrees in writing
to be bound by the applicable terms hereof and notice of such Transfer is
delivered to Seller pursuant to Section 7(a) or (2) a Transfer pursuant to any
trust or will of such Principal Stockholder or by the Laws of intestate
succession, (B) deposit any Covered Shares into a voting trust or enter into a
voting agreement or arrangement or grant any proxy or power of attorney with
respect thereto that is inconsistent with this Agreement or (C) agree (whether
or not in writing) to take any of the actions prohibited by

 

2



--------------------------------------------------------------------------------

the foregoing clause (A) or (B). Notwithstanding anything to the contrary
herein, during the term of this Agreement, Jeffrey Siegel as a Principal
Stockholder is expressly permitted to Transfer up to 50,000 shares of Buyer
Common Stock (in the aggregate), and no such Transfer shall be subject to any
restrictions or conditions set forth herein and such shares, when Transferred,
shall cease to be Covered Shares. For the avoidance of doubt, (x) to the extent
that any Principal Stockholder exercises options to purchase Buyer Common Stock
and elects to pay the applicable exercise price or withholding tax obligations
through net exercise or share withholding, any shares of Buyer Common Stock not
delivered to the Principal Stockholder on account of such net exercise or share
withholding shall not constitute Covered Shares for purposes of this Agreement;
and (y) any exercise of options to purchase Buyer Common Stock by any Principal
Stockholder, regardless of whether the exercise of options is for cash or is a
net exercise, shall not be considered a “Transfer” for purposes of this
Agreement or be restricted hereunder in any manner.

3.    Additional Agreements.

(a)    Certain Events. In the event of any dividend, subdivision,
reclassification, recapitalization, split, split-up, distribution, combination,
exchange of shares or similar transaction or other change in the capital
structure of Buyer affecting the Covered Shares or the acquisition of Additional
Owned Shares (as defined in Section 7(k)) by any Principal Stockholder, (i) the
type and number of Covered Shares shall be adjusted appropriately to reflect the
effect of such occurrence and (ii) this Agreement and the obligations hereunder
shall automatically attach to any additional Covered Shares issued to or
acquired by such Principal Stockholder.

(b)    Commencement or Participation in Actions. Each Principal Stockholder
hereby agrees not to commence or join in, and to take commercially reasonable
efforts to opt out of, any class in any class action with respect to any claim
(i) challenging the validity of, or seeking to enjoin the operation of, any
provision of this Agreement or the Merger Agreement or (ii) alleging a breach of
any fiduciary duty of Buyer or the Buyer Board or its members in connection with
this Agreement, the Merger Agreement or the transactions contemplated hereby or
thereby.

(c)    Additional Owned Shares. Each Principal Stockholder hereby agrees to
notify Seller promptly in writing of the number and description of any
Additional Owned Shares acquired by such Principal Stockholder.

(d)    Publication and Disclosure. Each Principal Stockholder hereby agrees to
permit each of Seller and Buyer to publish and disclose, including in filings
with the SEC and in the press releases announcing the transactions contemplated
by the Merger Agreement (the “Announcement Release”), this Agreement and such
Principal Stockholder’s identity and ownership of such Principal Stockholder’s
Covered Shares and the nature of such Principal Stockholder’s commitments,
arrangements and understandings under this Agreement, in each case, to the
extent Seller or Buyer reasonably determines that such information is required
to be disclosed by applicable Law (or in the case of the Announcement Release,
to the extent the information contained therein is consistent with other
disclosures being made by Seller, Buyer or the Principal Stockholders).

 

3



--------------------------------------------------------------------------------

(e)    Stop Transfer Order. Each Principal Stockholder hereby authorizes Seller
or its counsel to notify Buyer’s transfer agent that there is a stop transfer
order with respect to all of the Covered Shares (and that this Agreement places
limits on the voting and transfer of the Covered Shares); provided, that if
Seller or its counsel gives such notification, it shall on the earlier of
(i) the Share Issuance and (ii) the Expiration Date further notify the Company’s
transfer agent that the stop transfer order (and all other restrictions) have
terminated as of such date.

4.    Representations and Warranties of the Principal Stockholders. Each
Principal Stockholder represents and warrants to Seller as follows:

(a)    Title. Such Principal Stockholder is the sole beneficial owner of its
respective Existing Shares. The Existing Shares of such Principal Stockholder
constitute all of the Buyer Common Stock owned of record or beneficially by such
Principal Stockholder on the date hereof. Such Principal Stockholder has
complete and exclusive voting power, either individually or together with one or
more Stockholders, with respect to all of such Principal Stockholder’s
respective Covered Shares, and none of such Principal Stockholder’s Covered
Shares are subject to any voting trust, proxy, voting restriction, adverse claim
or other arrangement with respect to the voting of the Covered Shares, except as
contemplated by this Agreement. Except as permitted or required by this
Agreement, the Covered Shares of such Principal Stockholder (and the
certificates representing such Covered Shares, if any) are now free and clear of
any and all Liens whatsoever on title, or restrictions on transfer (other than
under applicable securities Laws and as created by this Agreement).

(b)    Authority. Such Principal Stockholder has full legal capacity, right and
authority to execute and deliver this Agreement and to perform his or her
obligations hereunder and consummate the transactions contemplated hereby, and
no other proceedings or actions on the part of such Principal Stockholder are
necessary to authorize the execution, delivery or performance of this Agreement
or the consummation of the transactions contemplated hereby.

(c)    Due Execution and Delivery. This Agreement has been duly executed and
delivered by such Principal Stockholder and, assuming due authorization,
execution and delivery of this Agreement by Seller constitutes a legal, valid
and binding obligation of such Principal Stockholder, enforceable against such
Principal Stockholder in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, moratorium, reorganization or similar Laws
affecting the rights of creditors generally and the availability of equitable
remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

(d)    No Conflicts. The execution and delivery of this Agreement by such
Principal Stockholder does not, and the consummation of the transactions
contemplated hereby and the compliance with the provisions hereof will not,
conflict with or violate any Laws or agreements binding upon such Principal
Stockholder or such Principal Stockholder’s Covered Shares, nor require any
authorization, consent or approval of, or filing with, any Governmental
Authority, except in each case for filings with the SEC by such Principal
Stockholder or as would not impact such Principal Stockholder’s ability to
perform or comply with its obligations under this Agreement in any material
respect.

 

4



--------------------------------------------------------------------------------

5.    Representations and Warranties of Seller. Seller represents and warrants
to the Principal Stockholders as follows:

(a)    Organization and Qualification. Seller is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Delaware.

(b)    Authority. Seller has the requisite power and authority and has taken all
action necessary in order to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby,
and no other proceedings or actions on the part of Seller, its boards of
directors (or similar governing body) or any other Person are necessary to
authorize the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated hereby.

(c)    Due Execution and Delivery. This Agreement has been duly executed and
delivered by Seller, constitutes a legal, valid and binding obligation of
Seller, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization or
similar Laws affecting the rights of creditors generally and the availability of
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

(d)    No Conflicts. The execution and delivery of this Agreement by Seller does
not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any
Laws or agreements binding upon Seller, nor require any authorization, consent
or approval of, or filing with, any Governmental Authority, except in each case
for filings with the SEC by Seller or as would not impact Seller’s ability to
perform or comply with its obligations under this Agreement in any material
respect.

6.    Termination.

(a)    Term. The term (“Term”) of this Agreement shall commence on the date
hereof and shall immediately terminate upon the earliest of, without the need
for any further action by any person, (i) the mutual agreement of the Parties,
(ii) the Closing (iii) the termination of the Merger Agreement and (iv) the
amendment of the Merger Agreement without the prior written consent of the
Principal Stockholders in any manner that could be reasonably likely to
(x) increase the number of shares of the Buyer Common Stock issuable to the
Seller at the Closing or (y) provide the Seller or any affiliate thereof with
greater rights with respect to the operations or management of Buyer following
the Closing.

(b)    Survival of Certain Provisions. This Section 6 and Section 7 shall
survive any termination of this Agreement.

7.    Miscellaneous.

(a)    Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered, one
day after deposit with Federal Express or similar overnight courier service,
upon transmission by facsimile with receipt confirmed or three days after the
date of mailing as indicated on the certified or registered mail

 

5



--------------------------------------------------------------------------------

receipt. Notices, demands and communications to Seller and each of the Principal
Stockholders shall, unless another address is specified in writing, be sent to
the addresses indicated below:

If to Seller, to:

c/o Centre Partners Management LLC

825 Third Avenue, 40th Floor

New York, NY 10022

Attention:    Bruce Pollack & Michael Schnabel

Facsimile:    (212) 758-1830

with a copy to (which notice shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention:    Steven J. Williams, Esq.

Facsimile:    (212) 757-3990

If to any Principal Stockholder, to such Principal Holder’s address set forth
opposite its name on Schedule I attached hereto and to

Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530

Attention: Sara A. Shindel, General Counsel & Secretary

Facsimile: 516-450-0009

with a copy to (which notice shall not constitute notice to Buyer):

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attention:    David W. Pollak & Andrew Milano

Facsimile:    (212) 309-6001

(b)    Interpretation.

(i)    Unless the context of this Agreement otherwise clearly requires,
(i) references to the plural include the singular, and references to the
singular include the plural, (ii) references to one gender include the other
gender, (iii) the words “include”, “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation” or “but not limited to”, (iv) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(v) the terms “day” and “days” mean and refer to calendar day(s), (vi) the terms
“year” and “years” mean and refer to calendar year(s), and (vii) all references
to “$” in this Agreement shall be deemed references to United States dollars.

 

6



--------------------------------------------------------------------------------

(ii)    The headings contained herein, and on the Schedules are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or the Schedules.

(iii)    This Agreement shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if all Parties
had prepared it.

(c)    Counterparts. This Agreement may be executed in any number of
counterparts (including by means of facsimile and electronically transmitted
portable document format (pdf) signature pages), each of which shall be an
original but all of which together shall constitute one and the same instrument.

(d)    Entire Agreement; Third Party Beneficiaries. This Agreement (including
the Schedules attached hereto) and the Merger Agreement, the other Transaction
Documents and the other documents delivered at the Closing pursuant hereto or
thereto (in each case, to the extent referred to herein), contain the entire
understanding of the Parties in respect of their subject matter and supersede
all prior agreements and understandings (oral or written) between the Parties
with respect to such subject matter. The Schedules constitute a part hereof as
though set forth in full above. Except as otherwise specifically set forth
herein, no provision of this Agreement is intended to confer upon any Person
other than the Parties hereto any rights or remedies hereunder.

(e)    Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
the Principal Stockholders and Seller. No failure to exercise, and no delay in
exercising, any right, power or privilege under this Agreement shall operate as
a waiver, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the exercise of any other right, power or
privilege.

(f)    Governing Law; Interpretation. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

(g)    Forum Selection and Consent to Jurisdiction; Waiver of Jury Trial.

(i)    EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF (A) COURT
OF CHANCERY OF THE STATE OF DELAWARE AND (B) ANY UNITED STATES DISTRICT COURT
FOR THE STATE OF DELAWARE (FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE NEGOTIATION,
EXECUTION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, OR ANY

 

7



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF THE
SUIT, ACTION OR OTHER PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.
EACH PARTY AGREES TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER PROCEEDING EITHER
IN ANY UNITED STATES DISTRICT COURT FOR THE STATE OF DELAWARE OR IN THE COURT OF
CHANCERY FOR THE STATE OF DELAWARE. EACH PARTY WAIVES ANY DEFENSE OF IMPROPER
VENUE OR INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO
BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF
ANY OTHER PARTY WITH RESPECT THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER
PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED
AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN SECTION
7(a). NOTHING IN THIS SECTION 7(g), HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY
TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT EQUITY. EACH
PARTY AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL
BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW OR AT EQUITY.

(ii)    EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT
MAY ARISE HEREUNDER IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT
TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH OF THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (II) UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (III) MAKES THIS WAIVER VOLUNTARILY, AND (IV) ACKNOWLEDGES THAT
SUCH OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

(h)    Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of the Parties and their respective
successors and permitted assigns. Except as expressly provided herein, the
rights and obligations of this Agreement may not be assigned by the Parties
hereto without the prior written consent of the other Parties. Any purported
assignment in violation of this Section 7(h) shall be void.

(i)    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other terms, conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall

 

8



--------------------------------------------------------------------------------

negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

(j)    No Ownership Interest. Nothing contained in this Agreement shall be
deemed, upon execution, to vest in Seller any direct or indirect ownership or
incidence of ownership of or with respect to any Covered Shares. All rights,
ownership and economic benefits of and relating to the Covered Shares shall
remain vested in and belong to the Principal Stockholders, and Seller shall have
no authority to manage, direct, superintend, restrict, regulate, govern or
administer any of the policies or operations of Buyer or exercise any power or
authority to direct the Principal Stockholders in the voting of any of the
Covered Shares, except as otherwise provided herein.

(k)    Certain Definitions. For the purposes of this Agreement, capitalized
terms used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Merger Agreement. Certain other terms have the meanings
ascribed to them below or elsewhere in this Agreement.

“Additional Owned Shares” means, with respect to a Principal Stockholder, all
Buyer Common Stock that is beneficially owned by such Principal Stockholder and
acquired after the date hereof (including any owned Buyer Common Stock acquired
by means of purchase, dividend or distribution, or issued upon the exercise of
any stock options to acquire Buyer Common Stock or warrants or the conversion of
any convertible securities or otherwise, but excluding any shares of Buyer
Common Stock underlying unexercised options for shares of Buyer Common Stock).

“Affiliate” has the meaning set forth in the Merger Agreement; provided,
however, that for purposes of this Agreement, none of Buyer or its Subsidiaries
(or any of their respective officers or directors) shall constitute an Affiliate
of any Principal Stockholder.

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Covered Shares” means, with respect to a Principal Stockholder, the Existing
Shares and Additional Owned Shares.

“Existing Shares” of a Principal Stockholder means the shares of Buyer Common
Stock that are beneficially owned by such Principal Stockholder as of the date
hereof (excluding any shares of Buyer Common Stock underlying unexercised
options for shares of Buyer Common Stock).

“Permitted Transferee” means, with respect to a Principal Stockholder, (A) a
spouse, lineal descendant or antecedent, brother or sister, adopted child or
grandchild of the spouse of any child, adopted child, grandchild or adopted
grandchild of such Principal Stockholder, or (B) any trust, the trustees of
which include one of the Persons named in clause (A) and the beneficiaries of
which include only the Persons named in clause (A).

 

9



--------------------------------------------------------------------------------

“Transfer” means, with respect to a Covered Share, the direct or indirect
transfer, pledge, hypothecation, encumbrance, assignment, tender in any tender
or exchange offer or other disposition (whether by sale, merger, consolidation,
liquidation, dissolution, dividend, distribution, testamentary disposition, by
operation of law or otherwise), voluntarily or involuntarily, of such Covered
Share or the beneficial ownership thereof, and each agreement, arrangement,
option or understanding, whether or not in writing, to effect any of the
foregoing. As a verb, “Transfer” shall have a correlative meaning.

(l)    Remedies.

(i)    The Parties agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof, that any
breach of this Agreement would not be adequately compensated by monetary damages
and that, accordingly each of the Principal Stockholders and the Seller shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy to which they are entitled at law or in equity. Each Party hereby agrees
not to raise any objections to the availability of the equitable remedy of
specific performance when available pursuant to the terms of this Agreement to
prevent or restrain breaches of this Agreement by such Party and to specifically
enforce the terms and provisions of this Agreement to prevent breaches or
threatened breaches of, or to enforce compliance with, the covenants and
agreements of such Party under this Agreement in accordance with the terms of
this Section 7(l). The Parties further agree to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any specific
performance or other equitable relief, this being in addition to any other
remedy to which they are entitled at law or in equity. The Parties have
specifically bargained for the right to specific performance of the obligations
hereunder, in accordance with the terms and conditions of this Section 7(l).

(ii)    Each Party further agrees that the only permitted objection that it may
raise in response to any action for equitable relief is that it contests the
existence of a breach or threatened breach of this Agreement.

(m)    Facsimile Signatures. A signature page to this Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, that contains a copy of a Party’s signature and
that is sent by such Party or its agent with the apparent intention (as
reasonably evidenced by the actions of such Party or its agent) that it
constitute such Party’s execution and delivery of this Agreement or any such
other document, including a document sent by means of a facsimile machine or
electronic transmission in portable document format (“pdf”), will be treated in
all manner and respects as an original agreement or instrument and will be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. Minor variations in the form of the
signature page, including footers from earlier versions of this Agreement or any
such other document, will be disregarded

 

10



--------------------------------------------------------------------------------

in determining the Party’s intent or the effectiveness of such signature. At the
request of any Party hereto or to any such agreement or instrument, each other
Party hereto or thereto will re execute original forms thereof and deliver them
to all other parties. No Party hereto or to any such agreement or instrument
will raise the use of a facsimile machine or electronic transmission in pdf to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or
electronic transmission in pdf as a defense to the formation or enforceability
of a contract and each such Party forever waives any such defense.

[SIGNATURES ON FOLLOWING PAGES.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and the Principal Stockholders have caused this
Agreement to be duly executed as of the day and year first above written.

 

SELLER: Taylor Parent, LLC

  /s/ Robert Kay

Name:   Robert Kay Title:   Executive Chairman and Chief Executive Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE.]

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

PRINCIPAL STOCKHOLDERS:

/s/ Ronald Shiftan

Ronald Shiftan

/s/ Jeffrey Siegel

Jeffrey Siegel

/s/ Daniel Siegel

Daniel Siegel

/s/ Cliff Siegel

Cliff Siegel

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

Beneficial Ownership / Notice Addresses

 

Principal Stockholder

  

Existing Shares

  

Notice Address

Ronald Shiftan    130,823 common shares   

c/o Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530

Jeffrey Siegel    1,002,407 common shares   

c/o Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530

Daniel Siegel    341,524 common shares   

c/o Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530

Cliff Siegel    173,823 common shares   

c/o Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530